EXHIBIT 21 PILGRIM'S PRIDE CORPORATION SUBSIDIARIES OF REGISTRANT Jurisdiction of Incorporation or Organization US Subsidiaries PFS Distribution Company Delaware Pilgrim’s Pride Funding Corporation Delaware Pilgrim’s Pride, LLC Delaware Pilgrim’s Turkey Company, LLC Delaware POPPSA 3, LLC Delaware POPPSA 4, LLC Delaware PPC of Delaware Business Trust Delaware PPC of Delaware, Inc. Delaware PPC of Delaware LLC Delaware PPC Transportation Company Delaware GC Properties, GP Georgia Luker Inc. Georgia Pilgrim’s Pride Corporation Foundation, Inc. Georgia Pilgrim’s Pride Corporation Political Action Committee, Inc. Georgia PPC of Alabama, Inc. Georgia Pilgrim’s Pride Affordable Housing Corporation Nevada Pilgrim’s Pride of Nevada, Inc. Nevada Merit Provisions LLC Texas PPC Marketing, Ltd. Texas GK Insurance Company Vermont Valley Rail Service, Inc. Virginia Pilgrim’s Pride Corporation of West Virginia, Inc. West Virginia Foreign Subsidiaries Mayflower Insurance Bermuda To-Ricos Distribution, Ltd. Bermuda To-Ricos, Ltd. Bermuda Avícola Pilgrim’s Pride de Mexico, S. de R.L. de C.V. Mexico Carnes y Productos Avícolas de Mexico S. de R.L. de C.V. (Inactive) Mexico Comercializadora de Carnes de Mexico S. de R.L. de C.V. Mexico Compañía Incubadora Hidalgo S. de R.L. de C.V. Mexico Gallina Pesada S.A. de C.V. Mexico Grupo Pilgrim’s Pride Funding Holdings S. de R.L. de C.V. Mexico Grupo Pilgrim’s Pride Funding S. de R.L. de C.V. Mexico Inmobiliaria Avicola Pilgrim’s Pride, S. de R.L. Mexico Operadora de Productos Avicolas S. de R.L. de C.V. (Inactive) Mexico Pilgrim’s Pride S. de R.L. de C.V. Mexico Servicios Administrativos Pilgrim’s Pride S. de R.L. de C.V. Mexico
